Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 57-66), Species I (Figs. 1-3, 4C-4D) in the reply filed on 08/23/2022 is acknowledged.  The traversal is on the ground(s) that the office action does not establish a serious search burden among the identified species.  This is not found persuasive because a search of additional mutually exclusive features among the species constitutes a burdensome search and examination. Also, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. It is also noted that all features of claim 57 is taught by the prior art (see below), and therefore any shared technical features between the groups 1-3 are not considered special technical feature under PCT Rule 13.2. 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 57-66 are addressed below. Claims 67-76 are withdrawn. Claims 1-56 are cancelled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57-61, 63, 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (US 20160123507).
Regarding claim 57, Spears discloses a sprinkler adapter (figs. 1-2), comprising: 
a body 112, comprising: a first body end 128; a second body end 126; and 
a body hole 114 extending through the body from the first body end to the second body end along a first axis (center axis of 112), the second body end having a body surface (surface at 120 touching 118) formed about the body hole; 
a cap 116, comprising: a first cap end (adjacent 118; figs. 1-2); a second cap end (downstream end of 116); and a cap hole (inside 116) extending from the first cap end to the second cap end along a second axis (axis of 116), the first cap end (upstream end of 116) having a cap surface (surface directly upstream of the threading, touching 118), the cap 116 to couple with the body to coaxially align the first axis (center axis of 112) and the second axis (center axis of 116) such that the body surface (at 120) is opposed to and spaced from the cap surface to define a gasket chamber (chamber receiving 118), the second cap end (downstream thread portion of 116) to couple with a sprinkler head; and 
a gasket 118 disposed in the gasket chamber (see figs. 1-2), the gasket comprising a first gasket surface (upstream end surface of 118) to face the body surface and a second gasket surface (downstream end surface of 118)  to face the cap surface, the cap surface is perpendicular with respect to the second axis to support the gasket (see figs. 1-2), and 
the body surface includes a skewed portion (curved portion on 112 that is touching 118) that is skewed (surface portion that is angled differently from the cap surface) with respect to the cap surface.

    PNG
    media_image1.png
    706
    615
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1
Regarding claim 58, Spears discloses the sprinkler adapter of claim 57, comprising: the gasket has an unloaded state (non-compressed, par. 27) and a loaded state (compressed, par. 27) in which the gasket moves into an expansion portion 120 of the gasket chamber between the gasket and the skewed portion responsive to the sprinkler head engaging the gasket (when sprinkler head 140 is engaged via interior threads of 116, in the similar manner illustrated in alternate embodiment figs. 6-8, elastic property of the gasket 118, par. 26, would allow a portion of the elastic material to move into space 120 as the gasket is further compressed).

Regarding claim 59, Spears discloses the sprinkler adapter of claim 57, comprising: the gasket chamber (space receiving 118) includes a radiused portion (space shaped by the curved portion touching 118).

Regarding claim 60, Spears discloses the sprinkler adapter of claim 57, comprising: the skewed portion defines an included angle of at least twenty degrees with respect to the cap surface (annotated figure below shows a tangential line of the skewed portion defines an angle greater than 90 degrees relative to the cap surface) .

    PNG
    media_image2.png
    574
    638
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2

Regarding claim 61, Spears discloses the sprinkler adapter of claim 57, comprising: the height (distance between cap surface and body surface) of the gasket chamber varies in a radially outward direction from the first axis (height at the skewed body portion adjacent 120 is less than height at portion radially outward of the skewed body portion).

    PNG
    media_image3.png
    646
    487
    media_image3.png
    Greyscale

Examiner's Annotated Figure 3

Regarding claim 63, Spears discloses the sprinkler adapter of claim 57, comprising a ratio of a height of the gasket chamber to a height of the gasket is greater than or equal to 1.2:1 and less than or equal to 1.25:1 (see annotation below, the current claim language does not specify the portion where the height of the gasket or height of the gasket chamber is to be considered).


    PNG
    media_image4.png
    289
    859
    media_image4.png
    Greyscale

Examiner's Annotated Figure 4
Regarding claim 66, Spears discloses the sprinkler adapter of claim 57, comprising: the gasket 118 is made of polyurethane (par. 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 20160123507) in view of Spears (US 20080012327, labeled “Spears 327”).
Regarding claim 62, Spears discloses the sprinkler adapter of claim 57, comprising: the body 112 is made of plastic (par. 22), but fails to teach the cap is also made of plastic. 
Spears 327 discloses a fire sprinkler fitting in the same field of endeavor having an insert/cap 14 coupled to a body 12. Paragraph 26 indicates that the insert/cap 14 can be metal or plastic with higher melting point than the body 12. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize plastic, since it has been held to be within the general skill of a worker in the art to select a known material disclosed by Spears 327 on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 63, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 20160123507) in view of Olenfalk (US 4570983).
Regarding claim 63, Spears discloses the sprinkler adapter of claim 57, but fails to teach a ratio of a height of the gasket chamber to a height of the gasket is greater than or equal to 1.2:1 and less than or equal to 1.25:1.
Olenfalk discloses a pipe connection with a gasket/seal ring 12 (fig. 1) and gasket chamber 11 wherein the height of the gasket chamber 11 appears to be slightly greater than the max height of the gasket 6 but not exceeding 1.5 times the max height of gasket 12. The height difference allows the seal ring/gasket 12 to fill out the gasket chamber 11 when the gasket is compressed.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a ratio of a height of the gasket chamber to a height of the gasket is greater than or equal to 1.2:1 and less than or equal to 1.25:1 since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). This configuration also reduce displacement of the gasket and consequently reduce unwanted problem in the pipe connection as suggested by Olenfalk in Abstract and column 1, lines 10-13.

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 20160123507) in view of Dickinson (US 5951058).
Regarding claim 64, Spears discloses the sprinkler adapter of claim 57, but fails to teach the gasket includes a chamfer along an outer edge of the gasket.
However, Dickinson discloses a gasket 8 for a pipe joint shown in fig. 1, wherein the gasket 8 includes a chamfer along an outer edge of the gasket that is shaped to match a slanted surface portion of the gasket chamber 6. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spears to incorporate the teachings of Dickinson to substitute the curved surface with a chamfer along an outer edge of the gasket. The substitution of one known element (curved surface on the gasket engaging the curve on the cap surface) as taught by Spears with another (a chamfer along an outer edge of the gasket to engage a chamfer on the cap surface) as taught by Dickinson would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution with the chamfer as shown in Dickinson would have yielded predictable results, namely, providing a secured engagement between the gasket and the cap. The chamfer arrangement would also provide better frictional engagement that reduce slipping.

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 20160123507) in view of Orr (US 20110214886).
Regarding claim 65, Spears discloses the sprinkler adapter of claim 57, but fails to teach the body and the cap define a snap fit engagement, although paragraph 24 of Spears discloses other alternative connection means between the body 112 and cap 116.
Orr discloses a sprinkler fitting (fig. 2) in the same field of endeavor, wherein snap fit engagement between the body 22 and cap 80 is taught in paragraph 36 to be one of various connection means. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spears to incorporate the teachings of Orr to substitute adhesive or press-fit engagement with snap-fit engagement between the body and the cap. The substitution of one known element (adhesive or press fitting) as taught by Spears with another (snap-fit) as taught by Orr would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of engagement/connection means would have yielded predictable results, namely, securing the cap to the body. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752